Citation Nr: 0621075	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-08 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for corneal stroma scarring of the right eye.

2.  Entitlement to an initial compensable rating for herpes 
simplex stomatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991, from January 1992 to June 1992, and from October 1992 
to December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
corneal stroma scarring of the right eye, rated as 10 percent 
disabling, and for herpes simplex stomatitis, rated as 0 
percent disabling.

The veteran relocated and his claim is now being addressed by 
the RO in Jackson, Mississippi.

The Board notes that the veteran alleged corneal stroma 
scarring and vision loss in both his left and right eyes in 
his claim.  The RO has not addressed the left eye.  That 
matter is REFERRED to the RO.


FINDINGS OF FACT

1.  The veteran has a scar on his right corneal stroma that 
is not in the visual axis.

2.  There is no evidence that the veteran has compensable 
vision loss, experiences pain, requires rest, or is 
periodically incapacitated by his right corneal stroma scar.

3.  The veteran has recurring episodes of herpes simplex 
stomatitis that cover less than 5 percent of the body and no 
more than topical therapy has been required in the past 12-
month period.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
scarring of the right corneal stroma have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic 
Code 6009 (2005).

2.  The criteria for a compensable rating for herpes simplex 
stomatitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7820 (as in 
effect prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7820 (as in effect from August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

It is possible for a veteran to have separate and distinct 
manifestations from the same disease or injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran 
with a service-connected facial injury sought an increased 
rating, the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board notes that the veteran is 
appealing the initial assignment of a disability rating.  As 
such, the severity of the disability is considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Initially the Board notes that the veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss that his vision has worsened.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  

Scarring of the Right Corneal Stroma

The RO rated the veteran's scar as an unhealed eye injury 
under 38 C.F.R. § 4.84a Diagnostic Code (DC) 6009.  The 
veteran argues that he is entitled to a higher compensable 
rating.  

While the veteran has scarring, he has not been rated under 
the DCs for scarring.  DCs 7800-7804 contain specific 
criteria for scarring, all of which contemplate scarring of 
the skin.  DC 7805 indicates that any other scars should be 
rated on the limitation of function of the affected part.  
Only one code, DC 6011, addresses scarring in the eye, but is 
limited to the retina.  There is no code addressing scarring 
of the cornea directly.  

Where the particular disability for which the veteran has 
been service connected is not listed in the Rating Schedule, 
it may be rated by analogy to a closely related disease in 
which not only the functions affected, but also the 
anatomical location and symptomatology are closely analogous.  
See 38 C.F.R. §§ 4.20, 4.27.  See also Lendenmann v. 
Principi, 3 Vet. App. 345, 349-350 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The following 
disorders are available for rating the cornea: Keratitis (DC 
6001), Uveitis (DC 6000), Scleritis (DC 6002), Unhealed 
injury of eye (DC 6009), Pterygium (DC 6034), and Keratoconus 
(DC 6035).  All other DCs of the eye refer to other 
structures of the eye and are hence less analogous than 
these.  Uveitis and scleritis are inflammations, not 
permanent changes to the eye like a scar.  Keratoconus is a 
progressive deformity of the cornea; there is no evidence 
here of deformity.  Pterygium is an abnormal winglike 
structure which extends from the conjunctiva into the cornea; 
there is no evidence of a winglike structure here.  The Board 
recognizes that the veteran does suffer from periodic 
keratitis; however, the May 2003 VA examination indicates 
that the keratitis is an aspect of the veteran's herpes.  As 
such, it will be addressed in the claim for a compensable 
rating for herpes simplex stomatitis below.  See Esteban, 
supra.  The only remaining DC is for unhealed injury of the 
eye (6009).  

DC 7805 describes the veteran's disorder, although DC 6009 
describes the anatomical location.  As either can be 
considered analogous and applicable in this situation, the 
Board will inquire whether DC 7805 or DC 6009 yield a higher 
compensable rating.  

Miscellaneous scarring is rated by limitation of function of 
the affected part.  DC 7805.  The veteran was sent for VA 
examination in May 2003 and February 2005.  At both 
examinations the veteran's vision was correctable to 20/20.  
The February 2005 examination indicated that his fields of 
vision were "grossly full."  The report indicates that the 
veteran "has a very faint residual corneal scar which is not 
visually significant in the right eye."  The report also 
states that "there is no disability, visually speaking, at 
this time."  The rating schedule only grants compensable 
ratings for vision impairment if the vision cannot be 
corrected to 20/20 or there is some constriction of the field 
of vision.  38 C.F.R. § 4.75.  The veteran does not allege 
and there is no evidence of any other eye disorder; therefore 
the other rating criteria related to limitation of function 
are not applicable.  The Board finds that DC 7805 for other 
scars yields a noncompensable rating.  

Unhealed injuries of the eye, in chronic form, are to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  DC 6009.  A minimum 
rating of 10 percent may be assigned during active pathology.  
Id.  As discussed above, there is no compensable functional 
loss of visual acuity or field vision.  The veteran has not 
alleged and no evidence suggests that his scarring requires 
his eyes to be rested, causes him pain or episodic 
incapacity.  The criteria for a higher compensable rating 
have not been met.  The Board finds that the preponderance of 
the evidence is against the veteran's claim.  As such, the 
claim must be denied.  

At no time does the evidence show a material change in the 
veteran's right corneal stroma scar disability.  As such, no 
staged ratings are appropriate.  See Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for scarring of the right corneal stroma.  
See Gilbert, 1 Vet. App. at 53.

Rating for Herpes Simplex Stomatitis

The veteran is service connected for herpes simplex which 
manifests as stomatotitis affecting the eyes, mouth and the 
area around the mouth.  

As discussed above, the veteran received two VA examinations 
during the development of this claim.  The May 2003 
examination report describes the veteran's condition as 
"herpes keratitis," "herpes stomatitis" and "herpetic 
infection."  His symptoms are stomatitis (inflammation of 
oral mucosa causing fever blisters around the mouth) leading 
to inflammation of the eyelids and finally keratitis 
(inflammation of the cornea).  This reportedly occurs once to 
twice a year.  There is no evidence of scarring or of vesicle 
formation.  The February 2005 examination report notes that 
the veteran had a diagnosis of herpes simplex keratitis.  
Both reports indicate that the herpes is recurrent; however, 
both examinations are predominantly concerned with the state 
of the veteran's eyes as affected by the scarring discussed 
above, because the veteran was not experiencing an episode of 
recurrence at the time of either examination.  

While the veteran has recurring inflammation of the skin, the 
etiology is known to be an infection.  The rating criteria 
for infections of the skin under DC 7820 indicate the 
infection should be rated as disfigurement, scars or 
dermatitis (DC 7806) depending on the predominant disability.  
There is no evidence of scarring or disfigurement.  The 
veteran's predominant disability is dermatitis, so the 
appropriate rating is under DC 7806.  

During the pendency of this claim, the criteria for rating 
skin disabilities were revised (effective August 30, 2002).  
The Board will evaluate the veteran's claim under both the 
criteria in the VA Schedule for Rating Disabilities in effect 
at the time of his filing and the current regulations in 
order to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes to the period on or after the 
effective dates of the new regulations.

Prior to August 30, 2002, Diagnostic Code 7806 provided that 
a 0 percent evaluation would be assigned for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent evaluation would be assigned for 
eczema where there is exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation would be assigned with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation would be assigned with ulceration or 
extensive exfoliation or crusting, with systemic or nervous 
manifestations, or being exceptionally repugnant.  

From August 30, 2002, Diagnostic Code 7806 provides that a 
zero percent evaluation will be assigned for dermatitis or 
eczema where less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.  A 
10 percent evaluation will be assigned for dermatitis or 
eczema where at least 5 percent, but less than 20 percent of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent evaluation 
will be assigned where 20 to 40 percent of the entire body or 
20 to 40 percent of the exposed areas affected or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 60 
percent evaluation will be assigned where more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  

The Board notes the RO considered the criteria for rating 
various skin disorders prior to and after August 20, 2002, in 
the February 2004 statement of the case. Therefore, there is 
no prejudice to the veteran by the Board also considering 
these criteria.

The veteran's symptoms as evaluated under the prior version 
of 7806 do not yield a compensable rating.  The minimum 
evidence to show a compensable rating must demonstrate more 
than slight exfoliation, exudation or itching involving more 
than a small area or a nonexposed surface.  The veteran 
indicates in his March 2005 statement that his eyes are 
easily irritated for which his remedy is the use of eye 
drops.  Additionally he states that his symptoms are not so 
severe that he seeks medical attention when his infection 
acts up.  The only evidence of record of exfoliation, 
exudation or itching is the irritability of his eyes.  No 
medical attention or prescription medication is required to 
resolve the irritations.  The Board finds that the veteran's 
symptoms are slight and therefore would receive a 
noncompensable rating under the prior version DC 7806.  

Turning to the current version of DC 7806, the Board finds 
that the appropriate rating is again noncompensable.  In 
order to receive a compensable rating, the evidence must show 
systemic therapy involving corticosteroids or other 
immunosuppressive drugs within the past 12-months or 
involvement of at least 5 percent of the entire body.  The 
veteran has stated that he uses topical treatments.  No 
evidence of any systemic therapy is of record; on the 
contrary, the veteran stated in his March 2005 statement in 
support of the case that he did not believe it beneficial to 
visit a doctor every time he had an infection.  

The Board notes that the evidence of record does not 
calculate the area of the veteran's body affected by his 
herpes outbreaks.  At both the May 2003 and February 2005 VA 
examinations, the veteran was asymptomatic.  As such, the 
examining doctors could not map out a precise coverage area.  
From the veteran's description, the Board notes that the 
outbreaks are limited to his mouth and the surrounding area 
and his eyes.  As a mathematical proposition, this area 
cannot equal 5 percent of his body.  

The veteran claims entitlement to a compensable rating for 
herpes stomatotitis.  Diagnostic Code 7820 (infection of the 
skin not otherwise listed) requires the application of 7806 
should dermatitis be the veteran's predominant disability.  
The Board finds that the veteran's predominant disability is 
dermatitis.  For a compensable rating under 7806, the 
evidence must show, at a minimum, that the veteran requires 
systemic therapy or the area affected is at least 5 percent 
of the veteran's body.  Neither has been shown.  Therefore, 
the claim on appeal must be denied.  

The doctrine of Fenderson, supra, allows the Board to assign 
staged ratings when indicated by a change in severity of the 
veteran's disability.  However, the evidence has, at no time, 
indicated that a compensable rating is warranted.  As such, 
Fenderson is not for application.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
notice required by 38 U.S.C.A. § 5103(a) should also be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II; see also Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).  That was not done in this case.  

The veteran's August 2002 VCAA notice letter did not provide 
him notice of need to submit all additional evidence in his 
possession or inform him of the evidence required for higher 
compensable ratings.  That is because the claim at that time 
was one for service connection.  The veteran was eventually 
put on notice of the need to submit any relevant evidence in 
his possession and of the higher rating criteria in his 
February 2005 follow-up VCAA letter.  Content complying 
notice has been provided, although the timing requirement has 
clearly not been observed.  The Board need not remand if such 
procedural error is harmless.  38 C.F.R. § 20.1102.  

Under Mayfield, supra, the remedy for failure to provide 
adequate, timely notice is remand the veteran's claim to the 
RO for proper notice, an opportunity to respond and 
readjudication on the merits of the claim.  In this case, the 
veteran received notice in his February 2005 VCAA follow-up 
letter which was fully compliant with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran indicated that he had no 
further evidence in a March 2005 letter to the RO.  The claim 
was readjudicated and an additional SSOC was provided to the 
veteran in April 2005.  In light of the RO's compliant 
notice, the veteran's statement that he has no further 
evidence and the readjudication, the actions taken by the RO 
have essentially cured the error in the timing of notice.  
The Board finds any error related to the timing of notice to 
be harmless.  

Since the RO assigned the disability ratings at issue here 
for the veteran's service-connected disabilities, and the 
Board has concluded that the preponderance of the evidence is 
against assigning higher ratings, there is no question as to 
an effective date to be assigned, and no further notice is 
needed.  See Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination in 
2003 and in 2005.  There is no evidence that there has been a 
material change in the veteran's corneal scarring or 
stomatitis or that either has increased in severity since his 
last examination.  The 2005 examination for his increased 
rating appeal included all findings required by 38 C.F.R. 
§ 4.75.  However, the examinations do not include all 
required findings under 38 C.F.R. § 4.118, as discussed 
above.  The Board has given thought as to whether it would be 
useful to schedule the veteran for another examination at a 
time when his herpes is active and before corrective 
procedures are taken.  See Ardison v. Brown, 6 Vet. App. 405, 
408 (1994) (where fluctuating conditions escape detection on 
examination, VA must conduct an examination during the active 
stage of the disease).  Such a remedy is not feasible in this 
case.  See Voerth v. West, 13 Vet. App. 117 (1999).  In 
Voerth, the U.S. Court of Appeals for Veterans Claims 
distinguished Ardison as follows: ". . . in Ardison the 
appellant's worsened condition would last weeks or months 
while here the appellant's worsened condition would last only 
a day or two." Voerth, 13 Vet. App. at 122-3.  Furthermore, 
the Board's decision on the merits takes into consideration 
the veteran's reported account of the severity of his 
condition when active.  The veteran's herpes only flares up 
once, possibly twice, a year for a week.  Given the 
infrequency of the flare ups and their short duration, 
scheduling an examination during a flare up is not feasible.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
There is no rule as to how current an examination must be, 
and the Board concludes the examinations in this case are 
adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
scarring of the right cornea is denied.

Entitlement to an initial compensable rating for herpes 
simplex stomatitis is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


